BRETT, Presiding Judge
(dissents):
I must dissent to this decision because I believe the trial court erred in refusing to grant the continuance which defendant sought and that that error denied the defendant a fair trial.
The defendant in this case was charged conjointly with his wife, Beryl Kaulaity. The case was set for a joint trial on April 8, 1974. Each defendant was present on that date and was represented by a separate attorney. Both attorneys were also present on the morning of trial. On that morning, before the trial began, two motions were presented to the trial judge: a Motion to Sever the Trial of Beryl Kaulaity from that of her husband; and, on behalf of Robert Kaulaity, a Motion for a Continuance so that he might be examined by a psychiatrist.
The defendant was in jail at the time the motion was made, having been unable to post the bond set. His attorney was court appointed. That attorney told the court in support of his motion for a continuance that Kaulaity’s family had been attempting to raise money to pay a psychiatrist and had succeeded in so doing just prior to the time the motion was made. The defendant had not been examined by a certified psychiatrist; the State physician who had examined the defendant was a Cuban refugee who was a medical doctor, but not a psychiatrist, and who was not licensed to practice outside State institutions. The record reflects that the defendant had a continuing history of erratic behavior since his release from a psychiatric ward where he was confined after being returned from Viet Nam.
The Motion for a Continuance was denied. The Motion for a Severance of the trial of Beryl Kaulaity, however, was granted, it being determined that the two defendants should not be tried during the same jury term.
There is no doubt that the State was prepared to try either or both defendants. Beryl Kaulaity’s attorney was present, along with the witnesses he had subpoenaed. There is no indication that he was unprepared for trial, and he made no motion for a continuance.
The court made its decision about which defendant should be tried that day after asking the District Attorney which defendant he wished to try.
Counsel for Robert Kaulaity renewed his argument that the State could proceed to try Beryl Kaulaity without any inconvenicence and emphasized again that the reason his client had not been examined by a private psychiatrist was that the money had not been previously available.
Commenting that the State’s physician, Dr. Pardo, was under subpoena to testify for the State in the case of Robert and not in the case of Beryl, the court overruled the defense objections. In fact, however, Dr. Pardo did not testify at the trial itself; he testified only at the Banity hearing which preceded the trial.
I cannot concur in the majority’s conclusion that the trial court’s decision to deny the continuance, under all the circumstances detailed above, was not an abuse of discretion. In fact, the circumstances of this case are not dissimilar to those of United States ex rel. Robinson v. Pate, 345 F.2d 691 (7th Cir. 1965) which compelled that Federal Circuit Court of Appeals to state:
“We recognize the severe pressure upon the state criminal courts to dispose of cases with dispatch in order to maintain a reasonable currency between indictment and trial. This salutary goal, however, must not be reached at the expense of constitutional rights. Robinson’s trial was conducted under an undue preoccupation with hurried disposition in an atmosphere charged with haste, hardly *1011consistent with the gravity of a capital case and protection of the right to due process. One result of the unusual haste was denial to Robinson, an indigent represented by court-appointed counsel and obviously without funds to pay for expert psychiatric testimony, of a fair opportunity to obtain volunteer expert testimony from a public agency.” (Footnotes omitted) 345 F.2d at 692, 693.
That court also pointed out in the same decision that “the denial of a reasonable request to obtain the services of a necessary psychiatric witness is effectually a suppression of evidence violating the fundamental right of due process.” id at 695.
I would reverse the conviction of this defendant and remand this case for a new trial in accordance with fundamental due process.